Citation Nr: 1642726	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  11-13 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a chronic disability manifested by dizziness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from January 1954 to January 1956.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in September 2015.  This matter was originally on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The case comes to the Board from the Los Angeles, California RO.

In July 2015, the Veteran and a friend testified at a Travel Board hearing.  A transcript of that hearing is of record.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's dizziness is a symptom of his service-connected headache disability and is not an independent medical entity.


CONCLUSION OF LAW

The criteria for service connection for a chronic disability manifested by dizziness have not been met. 38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Board's September 2015 Remand, the Appeals Management Center (AMC)/RO requested Social Security Administration (SSA) records, obtained an opinion as to the etiology of the Veteran's dizziness, readjudicated the claim, issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's September 2015 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Moreover, during the July 2015 Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2).

VA also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  Records from Centinela Hospital and SSA were requested in April 2009 and December 2015, respectively; negative replies were received indicating that there were no medical records.  The Veteran was advised of this fact and asked to submit these records if they were in his possession.  In response, the Veteran reported that he did not have any records from Centinela Hospital or SSA medical records to provide.  There is no evidence that additional available records have yet to be requested, or that additional examinations are in order.

To prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury pursuant to 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Veteran underwent VA examination in January 1990 at which time he stated, 

The last week of May 1954, I came down with terrific dizziness and headaches at Fort Leonard Wood Mo.  On May 30, 1954 I entered Fort Leonard Wood Hospital where I spent approx[imately] a week or two for the dizziness and headaches.  In late 1954 or early 1955, I came down with a reoccurrence of the same dizziness [and] headaches.  Since then I have continued dizziness [and] headaches.  ... I have headaches 3 or 4 times a week and dizzy, woozy spells.  Sometimes they last a week, sometimes longer.

The Veteran reported that headaches at that time were accompanied by vertigo and that he had had a negative CT scan and a negative EEG 10 to 12 years prior.  After physical examination, the Veteran was diagnosed as having a history of vertigo.    

An October 2009 VA treatment record noted that the Veteran reported headaches and that he gets dizzy with no nausea.  CT scan of the head was essentially unremarkable.  

The Veteran underwent VA examinations in October 2014 at which time he reported that his condition began in 1954.  A VA physician opined that the Veteran did not have a peripheral vestibular disorder but that he had headaches, likely migraine variant with vestibular symptoms.

In February 2016, a medical opinion was obtained regarding the Veteran's complaints of dizziness.  After a review of the record, the examiner opined that the Veteran's claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that there was no diagnosis of peripheral vestibular disorder. 

Thus, although the Veteran has reported bouts of dizziness since service, there is no evidence of record of a chronic and separate vestibular condition apart from the Veteran's service-connected headaches.  To the extent the Veteran claims that his dizziness is a separate disability, his opinion is outweighed by the VA examiners' opinions, who explained findings after an examination of the Veteran a detailed review of the claims file.
  
The probative and persuasive evidence fails to show that the Veteran has a separate disability entity manifested by dizziness; and such alone is not a disability for VA compensation purposes.  Brammer, 3 Vet. App. at 223.  As the preponderance of the evidence is against the above claims, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 5107(b) (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a chronic disability manifested by dizziness is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


